Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled December 10, 2021 has been considered and entered. Accordingly, Claims 1 – 20 are pending in this application. Claims 1, 2, 8, 12 – 14 and 18 have been amended. 

Response to Arguments

Applicant's arguments filed December 10, 2021 have been fully considered and are persuasive. For Examiners response, see discussion below


Applicant’s arguments, see page 9, with respect to the objection(s) of claim(s) 14 have been fully considered and are persuasive. The objection made for claim 14 has been withdrawn.

Applicant’s arguments, see pages 9 and 10, with respect to the provisional double patent rejection(s) of claim(s) 1 and 12 have been fully considered and has been withdrawn due to the filling of the terminal disclaimer on 2/9/2022.

Applicant’s arguments, see pages 10 – 14, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 101 have been fully considered and are persuasive. The rejection made under 35 USC § 101 for claims 1 – 20 have been withdrawn.


Applicant’s arguments, see pages 14 and 15, with respect to the rejection(s) of claim(s) 1, 5 – 7, 10 – 12, 16 – 18 and 20 under 35 USC § 102 (a)(2) have been fully considered. The rejection made under 35 USC § 102 (a)(2) for claims 1, 5 – 7, 10 – 12, 16 – 18 and 20 have been withdrawn due to applicants statement disclosure under  35 USC § 102 (b)(2)(c).

Applicant’s arguments, see pages 14 and 15, with respect to the rejection(s) of claim(s) 2 – 4, 8, 9, 13 – 15 and 19 under 35 USC § 103 have been fully considered. The rejection made under 35 USC § 103 for claims 2 – 4, 8, 9, 13 – 15 and 19 have been withdrawn due to applicants statement disclosure under  35 USC § 102 (b)(2)(c).


Allowable Subject Matter

Claims 1 – 20 are allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Pedro J Santos/Examiner, Art Unit 2167                                                                                                                                                                                                        
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167